Case 8:17-cv-01175-DOC-JDE Document 118-1 Filed 10/11/18 Page 1 of 3 Page ID
                                 #:4589




                  EXHIBIT 1
Case 8:17-cv-01175-DOC-JDE Document 118-1 Filed 10/11/18 Page 2 of 3 Page ID
                                 #:4590



  1 Robert M. Waxman (SBN 89754)
      rwaxman@ecjlaw.com
  2 David N. Tarlow (SBN 214050)
      dtarlow@ecjlaw.com
  3 Jason L. Haas (SBN 217290)
      jhaas@ecjlaw.com
  4 ERVIN COHEN & JESSUP LLP
    9401 Wilshire Boulevard, Ninth Floor
  5 Beverly Hills, California 90212-2974
    Telephone (310) 273-6333
  6 Facsimile (310) 859-2325
  7 Attorneys for Plaintiff VIZIO, Inc., a California corporation
  8                                UNITED STATES DISTRICT COURT
  9            CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 10 VIZIO, INC., a California corporation,          Case No. 8:17-CV-01175-DOC-JDE
 11                       Plaintiff,                The Hon. David O. Carter, District
                                                    Judge
 12             v.
                                                    The Hon. John D. Early, Magistrate
 13 LeECO V. LTD., an exempted company              Judge
    with limited liability incorporated under
 14 the laws of the Cayman Islands; LeECO           [PROPOSED] ORDER GRANTING
    GLOBAL GROUP LTD., a corporation                PLAINTIFF VIZIO, INC.’S
 15 organized and existing under the laws of        DISCOVERY MOTION TO
    the People’s Republic of China; LELE            COMPEL LeECO V. LTD. AND
 16 HOLDING, LTD., a British Virgin                 LELE HOLDING TO RESPOND
    Islands Personal Holding Company;               TO VIZIO’S FIRST SET OF
 17 YUETING JIA, an individual; and                 REQUESTS FOR PRODUCTION
    DOES 1 through 10,                              OF DOCUMENTS AND TO
 18                                                 PRODUCE ALL RESPONSIVE
                 Defendant.                         DOCUMENTS WITHOUT
 19                                                 OBJECTIONS
 20                                                 Date:          November 15, 2018
                                                    Time:          10:00 a.m.
 21                                                 Courtroom:     6A
 22
                                                    Discovery Cutoff: December 14, 2018
 23 LeECO V. LTD.,                                  Pre-trial Conference: August 5, 2019
              Counter-Claimant,                     Trial: August 13, 2019
 24
 25             vs.

 26 VIZIO, INC., a California corporation,
 27            Counter-Defendant.

 28
      14676.8:9370344.1                                                   8:17-CV-01175-DOC-JDE
                                           [PROPOSED] ORDER
Case 8:17-cv-01175-DOC-JDE Document 118-1 Filed 10/11/18 Page 3 of 3 Page ID
                                 #:4591



  1             The Court, having read and considered Plaintiff VIZIO, Inc.’s Notice of
  2 Motion and Discovery Motion To Compel LeEco V. Ltd, and Lele Holding to
  3 Respond to VIZIO’s First Requests for Production of Documents and to Produce All
  4 Responsive Documents Without Objection (“Discovery Motion to Compel”), the
  5 Joint Stipulation re Plaintiff’s Discovery Motion to Compel as well as the
  6 declarations and evidence submitted therewith, the evidence in support and reply
  7 papers, if any, and having reviewed the pleadings and papers on file herein, and
  8 good cause appearing therefore:
  9             IT IS HEREBY ORDERED THAT:
 10             1.        LeEco V. Ltd. and Lele Holding respond to Plaintiff’s First Set of
 11 Document Requests Nos. 35 to 65 and produce all responsive documents on or
 12 before _________________ ___, 2018.
 13             IT IS SO ORDERED:
 14
 15
      DATED:________________                         _______________________________
 16                                                     Hon. John D. Early
 17                                                     UNITED STATES MAGISTRATE
                                                        JUDGE
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      14676.8:9370344.1
                                                       2                        8:17-CV-01175-DOC-JDE
                                               [PROPOSED] ORDER
